UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6582


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

ROBERT EARL HAIRSTON, a/k/a Showtime,

                      Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.        Richard L.
Voorhees, District Judge. (5:99-cr-00011-RLV-3; 5:12-cv-00021-
RLV)


Submitted:   August 25, 2015                 Decided:   August 31, 2015


Before GREGORY and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Earl Hairston, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Earl Hairston seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion. *                            The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.             28   U.S.C.    § 2253(c)(1)(B)

(2012).        A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                   When the district court denies

relief    on    the    merits,    a   prisoner         satisfies     this   standard      by

demonstrating         that     reasonable        jurists     would     find     that     the

district       court’s      assessment   of       the    constitutional         claims    is

debatable      or     wrong.     Slack   v.       McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,      and   that       the    motion   states     a   debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Hairston has not made the requisite showing.                           Accordingly, we



      * We previously reversed the district court’s order
dismissing   Hairston’s  § 2255   motion   as  an   unauthorized,
successive motion and remanded for further proceedings.    United
States v. Hairston, 754 F.3d 258, 258-59, 262 (4th Cir. 2014).



                                             2
deny a certificate of appealability, deny Hairston’s motion to

expedite decision, and dismiss the appeal.                  We dispense with

oral   argument   because     the    facts   and   legal     contentions    are

adequately   presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                                    DISMISSED




                                       3